Citation Nr: 1632016	
Decision Date: 08/11/16    Archive Date: 08/23/16

DOCKET NO.  09-11 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an evaluation in excess 40 percent for lumbar spine degenerative disc disease from January 22, 2009.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

P. Olson, Counsel



INTRODUCTION

The Veteran had active military service from May 1956 to March 1958.  He died in November 2014.  

The Veteran's surviving spouse has been substituted in this appeal by the Regional Office (RO) by way of an August 2016 decision.  See 38 C.F.R. § 3.1010 (2015).  In an October 2015 Order, the U.S. Court of Appeals for Veterans Claims (Court) likewise substituted her in the appeal then pending before it regarding the claim of entitlement to an evaluation in excess of 40 percent for lumbar spine degenerative disc disease from January 22, 2009.

The issue of entitlement to a higher rating for lumbar spine degenerative disc disease has come back before the Board of Veterans' Appeals (Board) on Remand from the Court regarding a Board decision rendered in August 2014.  The issues of entitlement to an initial compensable evaluation for vitreous floaters and entitlement to a TDIU were before the Board and were Remanded in August 2014.  Development of these issues is ongoing and they are not before the Board.  The case initially came before the Board from rating decisions of the RO in Winston-Salem, North Carolina.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

In August 2014, the Board denied a claim for entitlement to an evaluation in excess 40 percent for lumbar spine degenerative disc disease from January 22, 2009.  The Veteran died in November 2014; in his place, the appellant appealed the decision; and in October 2015, the United States Court of Appeals for Veterans Claims (Court) granted a Joint Motion for Remand.  The parties to the Joint Motion noted that the April 2012 VA examination was inadequate for rating purposes insofar as the examiner failed to express any additional functional loss in terms of additional degrees of limited motion, did not attempt to discern the relationship between the Veteran's pain and resulting functional loss, if any, or explain why he could not do so.

The Court has recognized the death of the Veteran, and the Board concludes that the analysis requested in the Motion would best be aided by the development requested below.

Accordingly, the issue is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Virtual VA and VBMS must be made available to a physician with appropriate expertise to provide a retrospective opinion regarding the Veteran's service-connected spine disorder and to provide a retrospective opinion as to the functional impairment caused by all of the Veteran's service-connected disabilities on employability prior to his death.  The physician should be informed that at the time of the Veteran's death, the service-connection had been established for lumbar spine degenerative disc disease, severe venostasis disease of bilateral lower extremities, radiculopathy of the left lower extremity, hypoactive deep tendon reflexes of the right lower extremity as well as tinea unguium, scar of the right eyebrow, and bilateral vitreous floaters.        

The physician is requested to review the evidence of record pertaining to the Veteran's lumbar spine condition.  Based on the information provided in the April 2012 VA examination, the physician should be asked to determine, to the extent possible, the degree of additional range of motion loss or ankylosis due to any pain, weakened movement, excess fatigability, or incoordination.  The physician should also provide an opinion as to whether there is available evidence of pain at the time of the examination significantly limited functional ability during flare-ups or when the spine was used repeatedly over a period of time.  This determination should be portrayed in terms of the degree of additional range of motion loss or ankylosis.  It should be indicated, to the extent possible, what any additional restriction might be expected given the amount of impairment documented by the objective findings on file.

It is, therefore, essential that the examiner review Virtual VA and VBMS for the pertinent medical and other history.

It also is imperative that the examiner discuss the rationale of the opinion, whether favorable or unfavorable, and if necessary, citing to specific evidence in the virtual file.
 
2.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the appellant should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.     

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

